DETAILED ACTION
Claims 1-14 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under US PRO 62/884420 filed on 8/8/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Misra et al, “Cross-Component Adaptive Loop Filter for Chroma” (Misra), in view of Lim et al, US 2021/0218962 A1 (Lim) and Chen et al, US 2021/0360238 A1 (Chen).

Regarding Claim 1, Misra discloses an encoder, comprising: in operation: 
generates a first coefficient value by applying a CCALF (cross component adaptive loop filtering) process to a first reconstructed image sample of a luma component (Misra Fig.1a – SAO Luma to ALF Luma and CCALF Cb/Cr); 
generates a second coefficient value by applying an ALF (adaptive loop filtering) process to a second reconstructed image sample of a chroma component; generates a third coefficient value by adding the first coefficient value to the second coefficient value (Misra Fig.1a – ALF Chroma output cb/cr); and 
encodes a third reconstructed image sample of the chroma component using the third coefficient value (Misra 1. Proposal – CC-ALF makes use of luma sample values to refine each chroma component. Fig. 1a below illustrates the placement of CC-ALF with respect to the other loop filters).
However, Misra does not explicitly disclose a circuitry; and memory coupled to the circuitry; wherein the circuitry, in operation clips the first coefficient value to within a range of -27 to 27-1; clips the second coefficient value; clips the third coefficient value.
Lim teaches a circuitry; and memory coupled to the circuitry (Lim Fig.1 (100), [0634]); 
clips the second coefficient value; clips the third coefficient value (Lim [0546] – When at least one of the filters illustrated in FIG. 35A and/or FIG. 35B is used, the number of filter coefficients to be entropy-encoded/decoded is reduced as compared with the case where one of the 9×9 rhombic filters shown in FIG. 33 is used; [0570] – The filtered decoded samples may be clipped to be represented in N bits. Here, H is a positive integer. For example, when the filtered decoded sample generated by performing filtering on the reconstructed/decoded sample is clipped by 10 bits, the final decoded sample value may have a value within a range of from 0 to 1023; [0601] – The filter coefficient value among the filter information may be clipped by at least one of the encoder and the decoder, and at least one of a minimum value and a maximum value related to the clipping may be entropy-encoded/decoded. The filter coefficient value may be clipped to fall within a range of from the minimum value and the maximum value).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Misra to clip the coefficients, as taught by Lim. One would be motivated to reduce data and processing power required.
Chen teaches wherein the circuitry, in operation clips the first coefficient value to within a range of -27 to 27-1 (Chen [0017] – An example of 7×7 diamond filter for luma and 5×5 diamond filter for chroma component are shown in FIG. 6C, where the coefficients are half symmetry across diagonal line 630. In FIG. 6B, coefficients 0-6 are for the 5×5 diamond filter and coefficients 0-12 are for the 7×7 diamond filter. The coefficients are represented in 8 bits with 1 bit for sign and 7 bits for the fractional part. Non-center coefficients are signalled and in the range of [−128, 127] with one clipping threshold, if needed. Center coefficient is set equal to 1). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Misra to clip the first coefficient value to within a range of -27 to 27-1, as taught by Chen. One would be motivated to reduce data and limit the values of the present and proceeding filters to a certain range.

With regard to claim 4, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 4. 
With regard to claim 7, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 7. 
With regard to claim 8, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 8. 

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Misra, Lim and Chen, in view of He et al, US 2018/0220138 A1 (He).

Regarding Claim 2, Misra and Lim teach the encoder of claim 1, as outlined above.
However, Misra does not explicitly disclose the first reconstructed image sample is located adjacent to the second reconstructed image sample.
He teaches the first reconstructed image sample is located adjacent to the second reconstructed image sample (He [0064]-[0066] – Cross-plane filtering may be used to enhance one or more neighboring chroma samples. The one or more neighboring chroma samples may neighbor the current video block. The neighboring chroma samples may include reference chroma samples, reconstructed chroma samples, and/or predicted chroma samples. Neighboring reference chroma samples, Rx,y, may be used to generate predicted chroma samples Px,y, for intra coding, e.g., as shown in FIG. 3. Cross-plane chroma filtering may derive high fidelity information from one or more luma samples that correspond to a chroma sample of the one or more neighboring chroma samples to improve chroma in coding color space. A cross plane filter may be applied to one or more neighboring luma samples. The neighboring luma sample(s) may include reference luma samples, reconstructed luma samples, and/or predicted luma samples. Enhanced reference chroma samples may be used to generate predicted chroma samples. One or more enhanced chroma samples may be determined using cross plane filtering. For example, a cross plane filter may be applied to one or more neighboring luma samples).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Misra such that the first reconstructed image sample is located adjacent to the second reconstructed image sample, as taught by He. One would be motivated to use adjacent images for prediction. 

With regard to claim 5, the claim limitations are essentially the same as claim 2 but in a different embodiment. Therefore, the rational used to reject claim 2 is applied to claim 5. 

Allowable Subject Matter
Claims 3, 6, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-12 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483